DETAILED ACTION

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 5-6, and 9, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoffmueller (DE 10-2011-114750).
In respect to claims 1 and 6, Hoffmueller discloses a micro-optic security device comprising: a planar array of refractive focusing elements 51 (Fig. 3a); an image icon layer comprising a plurality of retaining structure, comprising wells 26, each well having a sidewall and a floor a first depth, each well defining an isolated volume at the first depth (Fig. 3b) [The planar array and microelements are in a 2D array, although shown in cross-section (0060)]; first zones of a first color may be formed in a predetermined subset of the retaining structures, the retaining structures at least partially filled with cured light-curable pigmented material 12 in the first color such that the material covers each floor of each well in the subset (0069; Fig. 3c); a second zone of a second color may be formed in predetermined locations, forming a second subset, wherein the composition of the pigmented material 12 is the same, but a different color (each pigmented material excluded from other retaining structures) (0084); in any case, with two colors or more, there will be a shared boundary of the first and second zone i.e. even with more than two colors, the two colors demarcated above may be construed to be colors which are adjacent, at least at some location; a footprint of the respective focusing elements 51 above each of the first and second zones forms first and second footprints; the image icons of both zones form a synthetic image through the lens (0042).
In respect to claims 3 and 9, Hoffmueller discloses a “dynamically customized display” which is inherent in a micro-optic device with tilt image effects, which have the image icon layer and refractive lenses at a proximate focal plane of the refractive lens.
In respect to claim 5, Hoffmueller discloses that the dynamically customized display may be formed of icons (0042).

Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hoffmueller (DE 10-2011-114750) in view of Lankinen et al. (US 2017/0024639). 
Hoffmueller substantially discloses the claimed invention for the reasons stated above, but do not disclose that the “dynamically customized display” includes a “unique alphanumeric identifier”, however, Lankinen et al. teach a similar micro-optic device wherein the image icon layer is designed to form a unique alphanumeric identifier, e.g. unique portrait overlaid with DOB (alphanumerics) (0022-0023; Fig. 2).  It would have been obvious to provide the dynamically customized display taught in Hoffmueller with an unique alphanumeric identifier as taught by Lankinen et al. to provide a unique document identifier only visible from select views (copy-resistant) (Abstract).

 Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hoffmueller (DE 10-2011-114750) in view Bleiman et al. (US 2018/0272788).
Hoffmueller substantially discloses the claimed invention for the reasons stated above, including radiation curing at “appropriate wavelengths” but do not disclose the particular wavelength (e.g. at the emission spectra of LED lamps) however Bleiman et al. teach a similar invention wherein similar radiation curable pigments are fixed with an LED lamp (among other options) (0054).  It would have been obvious to one of ordinary skill at the time the invention was made to provide the cured light-curable ink taught in Hoffmueller as curable with an LED lamp as taught by Bleiman et al.  The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, namely, picking a suitable light source to provide the “appropriate wavelength” as dependent upon the chemical composition of the pigmented ink used.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hoffmueller (DE 10-2011-114750).
Hoffmueller substantially discloses the claimed invention for the reasons stated above, including providing different colors, but does not explicitly specify three colors, however, the claim would have been obvious because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary common sense.   Any person of ordinary skill understands that additional different colors may include three, as there is no teaching or suggestion to have only two (and not more).

Claim 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffmueller (DE 10-2011-114750) in view of Hoffmueller et al. (US 2010/0109317).
Hoffmueller ‘750 substantially discloses the claimed invention for the reasons stated above, but do not disclose that adjacent color zones “appear as a region of a third color”, however Hoffmuller et al. ‘317 teach a very similar invention wherein voids of different color are so small that the individual color zones are not discernable to the naked eye, and thus they appear blended “a third color) (0095; Fig. 5).  It would have been obvious to provide the image icons taught in Hoffmueller ‘750 to very small, such that a color mixing takes effect in view of Hoffmueller et al. ‘317 to create color shift and color contrasting effects (0095).

Allowable Subject Matter

Claim 31 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  None of the cited prior art anticipates or renders obvious all of the limitations of claim 1 and 31.  Although some spillage and subsequent blending of colors may be natural in such small retaining structures, the claim recites that the second color is layered on top of the first color (not blended) since the first color is cured first.  This does not appear to be anticipated or obvious over the cited art.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT GRABOWSKI whose telephone number is (571)270-3518. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy, can be reached at 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KYLE R GRABOWSKI/Primary Examiner, Art Unit 3637